Citation Nr: 0933731	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  08-20 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand.

2.  Entitlement to service connection for arthritis of the 
left hand.

3.  Entitlement to service connection for arthritis of the 
right shoulder.

4.  Entitlement to service connection for arthritis of the 
left shoulder.  

5.  Entitlement to service connection for acute neuropathy, 
including as due to claimed in-service exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 until 
January 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision in 
regards to the claims for service connection for arthritis of 
the bilateral hands and shoulders and a May 2007 rating 
decision in regards to the claim for service connection for 
acute neuropathy, including as due to exposure to Agent 
Orange, from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran was scheduled for a video hearing in May 2009, 
but failed to report for the hearing.  In an August 2009 
Report of Contact, the Veteran reported that he had not 
received the letter informing him of a hearing until two days 
prior to the hearing and that he was thus unable to get a 
ride to the RO.  A September 2009 Board ruling found that the 
Veteran had requested a new video hearing and good cause had 
been shown for another video hearing at the New Orleans 
Regional Office.

Since the failure to afford the Veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, this matter must be addressed 
prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran 
to appear at the requested video 
hearing, as soon as it may be feasible.  
Notice should be sent to the appellant, 
with a copy of the notice associated 
with the claims file.  If, for whatever 
reason, the Veteran decides that he no 
longer wants this type of hearing (or 
any other type of hearing), then he 
should indicate this in writing, which 
should also be documented in his claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




